Citation Nr: 0843992	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating greater than 30 
percent for left knee instability.  

2.  Entitlement to an increased rating greater than 10 
percent for osteoarthritis of the left knee. 

3.  Entitlement to an increased initial rating greater than 
10 percent for degenerative joint disease of the left hip. 

4.  Entitlement to an increased initial rating greater than 
10 percent for degenerative joint disease of the right hip. 

5.  Entitlement to a compensable rating prior to October 22, 
2003, and greater than 10 percent thereafter, for lumbosacral 
strain (previously characterized as scoliosis).  

6.  Entitlement to service connection for a right hand 
disability.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on inactive duty in the New Jersey 
National Guard from August 1979 to June 1984.   He injured 
his left knee on May 14, 1983 while on inactive duty for 
training. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating of 30 percent for instability of the left 
knee; that denied an increased rating greater than 10 percent 
for osteoarthritis of the left knee; that granted service 
connection for degenerative joint disease of the left and 
right hips and assigned a 10 percent evaluation; that denied 
a compensable rating for lumbosacral strain; and that denied 
service connection for a right hand disorder. 

In May 2004, the RO granted a 10 percent rating for 
lumbosacral strain, effective October 22, 2003.  

The veteran testified before the Board sitting at the RO in 
September 2008.  A transcript of the hearing is associated 
with the claims file. 

The issue of increased ratings for right and left hip 
disorders and for lumbosacral strain; and service connection 
for a right hand disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's left knee instability disorder is 
manifested by severe ligament instability. 

2.  The veteran's has a left knee cartilage disorder that is 
manifested by occasional locking, cartilage tears, and 
effusion into the left knee joint. 

3.  The veteran's left knee osteoarthritis disorder is 
manifested by tricompartmental osteoarthritis confirmed by X-
ray and magnetic resonance images.  Range of motion is 90 
degrees flexion with pain starting at 70 degrees and zero 
degrees extension with no additional functional limitation 
due to weakness or fatigue.  The veteran uses a left knee 
brace, a cane, and an electric wheelchair for ambulation.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 30 
percent for left knee instability have not been met for the 
entire period of time covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).  

2.  The criteria for a separate rating of 20 percent for 
dislocated cartilage of the left knee with locking and 
effusion into the joint have been met for the entire period 
of time covered by this appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2008).  

3.  The criteria for an increased rating greater than 10 
percent for osteoarthritis of the left knee have not been met 
at any time during the period of time covered by this appeal.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For the increased-compensation claims for the left knee, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In January 2003, the RO provided notice that informed the 
veteran of the evidence necessary to show that his left knee 
disability had become more severe and informed the veteran of 
the responsibilities of VA and the veteran to obtain that 
evidence.  Although the notice advised that lay statements 
from the veteran and others regarding his observed symptoms 
would be considered, the notice did not specifically request 
that he provide evidence on the impact of his disability on 
his occupation and daily life.  The notice also did not 
provide a general description of the criteria that would be 
used to evaluate his disability.  Therefore, the Board 
concludes that VA's duty to notify was not satisfied prior to 
the initial decision.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.   Sanders, 487 F.3d 
at 889.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran provided descriptions of the impact of this left knee 
disability on his daily activities in statements in December 
2002, December 2004, and March 2006, and on the impact of his 
disability on his occupation at hearings at the RO in October 
2006 and before the Board in September 2008.   Therefore, the 
Board concludes that the veteran had actual knowledge of the 
need to provide this information.  Furthermore, the veteran 
underwent examinations of his left knee in December 2004 and 
May 2007 that included obtaining the clinical data required 
by the rating criteria followed by an adequate notice in May 
2008 and a readjudication of the claims in a supplemental 
statement of the case in June 2008.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In an October 2006 RO 
hearing, the veteran stated that he had been examined in 
conjunction with claims for Social Security Administration 
(SSA) benefits.  The RO requested copies of the medical 
records on several occasions.  In January 2008, SSA responded 
that the veteran had been found not entitled to benefits and 
that there were no medical records on file.  However, VA has 
obtained its own medical examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran sustained an internal derangement and possible 
ligament damage of his left knee while on inactive duty for 
training on May 14, 1983.  He contends that his left knee and 
secondary disorders of his hips and lower back are more 
severe than are contemplated in the current, initial, and 
staged ratings.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Degenerative or traumatic arthritis, confirmed by X-ray, will 
be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.

Disability of the knee may be rated on the basis of 
limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted when 
extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal range of knee motion for VA purposes is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
There are no higher schedular ratings for these two 
disorders.  Genu recurvatum, ankylosis, removal of cartilage, 
and impairment of the tibia and fibula are not indicated in 
this case.  Thus, those particular criteria do not apply.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 
(2008).  

In July 2000, a VA examiner noted the veteran's reports of 
pain and swelling of the left knee and the continuous use of 
a hinged brace to prevent recurrent "giving way."  The 
examiner noted no swelling or erythmia, no significant 
deformities, and a full range of painless motion.  There was 
mild crepitus on movement, positive McMurray's sign, and 
valgus laxity.  Muscle size and strength were diminished in 
the left knee area as compared to the right knee.  A 
concurrent magnetic resonance image showed a chronic anterior 
cruciate ligament tear, extensive degenerative tears of the 
medical and lateral menisci, moderate effusion, a popliteal 
cyst, and moderate osteoarthritic changes.  In September 
2001, the RO continued a 20 percent rating for moderate 
instability of the left knee under Diagnostic Code 5257 and 
granted an additional 10 percent rating for osteoarthritis 
under Diagnostic Code 5003.   The RO received the veteran's 
claim for increased ratings in July 2002.  

In February 2003, a VA examiner noted the veteran's reports 
of continued swelling, pain, and instability of the left 
knee.  He reported that he used a brace and cane and 
experienced pain flare-ups after extended walking.  Flexion 
was 130 degrees and extension was zero degrees with pain at 
the end of flexion.  The examiner noted 
10 to 15 degrees valgus laxity and an antalgic gait.  He 
noted that the veteran could walk three blocks and perform 
eight squattings with mild pain.  The examiner diagnosed left 
knee injury with internal derangement secondary to trauma, 
medial and lateral meniscus tear in 1982, and post-traumatic 
chondrocalcinosis with effusion and instability.  

In March 2003, the RO granted an increased rating of 30 
percent for knee instability and continued a 10 percent 
rating for osteoarthritis.  The increased rating was 
effective the date of receipt of the claim.  

In December 2004 a VA physician noted the veteran's reports 
of constant sharp left knee pain, aggravated by walking.  The 
veteran continued to use a knee brace and cane and 
experienced frequent falls caused by knee instability.  The 
physician measured 95 degrees flexion and minus 5 degrees 
extension with pain throughout the range of motion.  There 
was no swelling, deformity, erythmia, or joint effusion.  
McMurray's test was negative, and there was no evidence of 
ligament laxity.  A concurrent X-ray showed tricompartmental 
osteoarthritis.  In a letter later the same month, the 
veteran objected to this examiner's findings, stating that he 
regularly experienced falls when his knee "popped out."  

In November 2005, the veteran began a course of treatment at 
a VA pain clinic.  New X-rays showed no dislocation or 
effusion but the tricompartmental degenerative changes were 
substantially unchanged except for a possible indication of a 
loose body in the knee.  In an October 2006 RO hearing, the 
veteran stated that his knee discomfort and instability had 
become more severe and that he felt that his knee repeatedly 
dislocated causing falls whenever he did not wear the knee 
brace.  

In May 2007, a VA examiner noted the veteran's reports of 
continued knee pain and multiple falls.  The veteran reported 
that he was not able to stand for more than 15 to 30 minutes 
or walk more than one-quarter mile.  The examiner measured 90 
degrees active flexion with pain starting at 70 degrees, zero 
degrees extension, and with no further limitation on 
repetition.  The passive range of motion was slightly 
greater.  The examiner noted some crepitation but no 
tenderness or instability.  In December 2007, a VA 
radiologist obtained an X-ray of the left knee and noted that 
the veteran had experienced a locking of his knee in a flexed 
position that had required an injection at a private 
emergency medical facility.  There is no record of this 
private treatment in the file.  No deformity of the meniscus 
was found.  The radiologist noted tricompartmental 
osteoarthritis but was unable to evaluate joint infusion 
because of limitations in the X-ray images.  The diagnosis 
was moderately severe osteoarthritis of the left knee.  

VA outpatient treatment records from July 2000 through 
January 2008 showed that the veteran frequently reported 
chronic knee pain and difficulty walking and standing for 
extended periods of time.  Primary care and orthopedic 
examiners noted osteoarthritis, ligament and meniscus tears, 
and instability that were substantially consistent with the 
observations on compensation and pension examinations.  

In August 2008, a records from a private emergency medical 
facility showed that the veteran again sought treatment for a 
left knee that had locked in a flexed position while he was 
sleeping.  The attending physician diagnosed chronic left 
knee pain, but his records do not reveal the specific 
treatment provided.  One week later on August 13, 2008, a 
magnetic resonance image was obtained and evaluated at a VA 
clinic.  The evaluator noted the veteran's reports of a 
history of locked knee.  The images showed a degenerative 
tear of the lateral and medial meniscus with severe loss of 
articular cartilage and joint space narrowing.  There was 
evidence of a chronic anterior cruciate ligament tear, small 
suprapatellar knee joint effusion with a Baker's cyst, and 
severe tricompartmental degenerative changes.  

In a September 2008 Board hearing, the veteran stated that he 
continued to wear the left knee brace and experience pain and 
episodes of the knee "popping out."  He stated that VA had 
provided an electric chair that he used for mobility in and 
out of his home.  

The Board concludes that an increased rating greater than 30 
percent for left knee instability is not warranted for the 
entire period covered by the appeal.  The veteran is 
currently rated for instability under Diagnostic Code 5257.  
The 30 percent rating is the highest schedular rating 
available and has been in effect since the receipt of his 
claim for an increased rating.  Furthermore, the Board notes 
that the veteran's disability is manifested by frequent 
"giving way" and falls when not using a knee brace.  
Although the instability is described by the veteran as 
occurring frequently, he is able to ambulate with the brace 
and cane and accomplish daily activities.  

The Board concludes that an increased rating greater than 10 
percent for osteoarthritis of the left knee is not warranted 
for the entire period of time covered by the appeal.  
Limitation of motion measured in May 2007 is not compensable 
as it was greater than 45 degrees flexion and less than 10 
degrees extension even taking into account pain on motion.  
However, there is X-ray and MRI evidence of tricompartmental 
degenerative arthritis.  Therefore, a 10 percent rating is 
warranted for arthritis of a major joint where the limitation 
of motion is not compensable.  A higher rating for arthritis 
of the left knee is not warranted because the range of motion 
in both flexion and extension is not more severely limited.  

However, the Board further concludes that an additional 
rating of 20 percent for cartilage deficits analogous to 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint under 
Diagnostic Code 5258 is warranted for the entire period 
covered by this appeal.  The Board notes that a magnetic 
resonance image of the left knee in July 2000 showed moderate 
effusion into the knee joint.  Although there were later 
reports with no indications of effusion and no episodes of 
locking until December 2007, the August 2008 magnetic 
resonance image again showed cartilage damage and effusion.  

Therefore, the Board concludes that the weight of medical 
evidence from imaging studies showed that cartilage damage 
existed as early as July 2000 but was not always fully 
assessed on subsequent studies.  Moreover, the diagnosis in a 
VA examination in February 2003 linked this disorder to the 
veteran's in-service injury and service connected knee 
disabilities.  Accordingly, the additional rating is 
warranted for the entire period covered by the appeal.  There 
is no higher rating under this Diagnostic Code. 

The Board considered whether a referral for extraschedular 
consideration for rating the left knee was warranted.  The 
Board notes that the veteran has stated that he has been 
unable to work starting several years after his left knee 
injury.  The Board also considered the functional impact of 
his pain symptoms.  However, the Board concludes that the 
combined three ratings for his left knee contemplate the 
veteran's functional deficits including pain on motion, 
instability, and episodes of locking.  The Board also notes 
that the veteran is separately rated for other 
musculoskeletal disabilities discussed further below.  

The Board notes that there is also no indication that the 
condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An increased rating greater than 30 percent for left knee 
instability is denied. 

A separate rating of 20 percent for cartilage damage of the 
left knee is granted for the entire period of time covered by 
this appeal, subject to the legal criteria governing the 
payment of monetary benefits.

An increased rating greater than 10 percent for 
osteoarthritis of the left knee is denied.  


REMAND

In the opinion of the Board, additional development of the 
claims for increased ratings for the right and left hips, for 
lumbosacral strain, and for service connection for a right 
hand disorder is necessary. 

Disability of the hips can be rated on the basis of 
limitation of motion in flexion and extension.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251, 5252.   Further, ratings are 
available for limitation of rotation of the thigh with an 
inability to out-toe more than 15 degrees on the affected 
leg, limitation of adduction of the thigh with an inability 
to cross legs, and limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  

In February 2003, a VA examiner noted the range of motion of 
the right hip as 
124 degrees flexion, 16 degrees extension, 24 degrees 
adduction, 40 degrees abduction, 60 degrees external 
rotation, and 40 degrees internal rotation.  Range of motion 
of the left hip was 122 degrees flexion, 16 degrees 
extension, 22 degrees adduction, 38 degrees abduction, 60 
degrees external rotation, and 40 degrees internal rotation.  
The examiner referred to X-rays from July 2000 and diagnosed 
mild degenerative changes of the hips.  The examiner stated 
that the bilateral hip disease was at least as likely as not 
related to the long-term disability of the left knee.  In 
March 2003, the RO granted service connection and 10 percent 
ratings for the right and left hips under Diagnostic Code 
5003 for degenerative arthritis.  

Additional X-rays in June 2004 and October 2005 showed mild 
degenerative changes of the left hip and moderate changes in 
the right hip with diffuse joint space narrowing and 
acetabular sclerosis.  In an October 2006 RO hearing, the 
veteran stated that his hip symptoms had become more severe.  

In May 2007, a VA examiner noted the veteran's reports of 
continued hip pain, worse on the right side.  The examiner 
noted that the veteran used a left knee brace and a cane and 
walked with an antalgic gait.  The examiner noted the range 
of motion of the right hip as 90 degrees flexion (with pain 
at 70 degrees), zero degrees extension, 10 degrees external 
rotation, and zero degrees internal rotation.  Range of 
motion of the left hip was 100 degrees flexion, zero degrees 
extension, 40 degrees external rotation, and 20 degrees 
internal rotation.  The examiner did not note the onset of 
pain on all movements and did not measure abduction or 
adduction or note whether the veteran could cross legs.  VA 
outpatient treatment records through January 2008 showed that 
the veteran reported increasing hip discomfort and was 
prescribed additional medication.  In his September 2008 
hearing, the veteran stated that his hip pain prevented 
standing for long periods of time and that he was only able 
to obtain relief when lying down.  

The Board concludes that there is lay and medical evidence 
including the May 2007 examination that the veteran's 
bilateral hip disorders have become more severe. The 
examination showed some limitation of toe-out rotation of the 
right hip.  However, the examination is incomplete as there 
were no notations regarding abduction, adduction, or ability 
to cross legs contemplated by the rating criteria.  
Regrettably, an additional examination is necessary to decide 
the claim.  38 C.F.R. § 3.159 (2008).   

Lumbosacral strain may be rated on the basis of limitation of 
motion of the thoracolumbar spine under the General Rating 
Formula for Diseases and Injuries of the Spine. Motion 
criteria include flexion, extension, lateral flexion, and 
lateral rotation.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

In February 2003, a VA examiner noted the veteran's reports 
of low back pain with no history of trauma.  The examiner 
noted a range of motion of 95 degrees flexion, 35 degrees 
extension, 40 degrees bidirectional lateral flexion, and 34 
degrees bidirectional rotation.  X-rays showed mild 
scoliosis, and the examiner diagnosed mild low back pain.  In 
November 2003, a VA examiner noted the veteran's reports of 
low back pain radiating to the legs and occasional leg 
numbness after extended sitting, bending or stooping.  He 
noted mild tenderness in the thoracic spine and a range of 
motion of 90 degrees flexion, 30 degrees extension, 30 
degrees bidirectional lateral flexion, and 30 and 20 degrees 
left and right rotation respectively.  On right rotation, 
pain was felt in the right hip.  

In an October 2006 RO hearing, the veteran stated that he 
could no longer sit on a hard surface because of back 
discomfort.  In May 2007, a VA examiner noted the veteran's 
reports of the use of a back brace and increased low back 
pain as a result of an abnormal gait and multiple falls.  The 
examiner noted a range of motion of 
80 degrees flexion, 20 degrees extension, and 20 degrees 
bidirectional lateral flexion.  The examiner did not note 
rotational motion.   In a September 2008 Board hearing, the 
veteran stated that he experienced back pain, muscle spasms, 
and continued to use a back brace and an electric chair with 
a special seat.  

The Board concludes that there is lay and medical evidence 
that the veteran's lumbosacral strain has become more severe.  
Regrettably, the VA examination in May 2007 was incomplete 
because the examiner did not note all the ranges of motion 
contemplated by the rating criteria.  An additional 
examination is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (2008).   

In his September 2008 hearing, the veteran stated that he 
injured his right hand on several occasions in falls caused 
by left knee instability.  He stated that his right hand has 
"locked-up" in a manner similar to that of his left knee.  
VA outpatient treatment records since 2005 are silent for any 
right hand symptoms or disorders.  However, the most recent 
examination of the right hand was in February 2003 when an 
examiner found no disability.  As there is lay and medical 
evidence of imbalance and frequent falls since 2003, a 
current VA examination is necessary to determine whether the 
veteran has a current right hand disability, and if so, 
whether any disability is secondary to a service-connected 
disorder.  

Finally, records of care after January 2008 are not in the 
claims file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
January 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment 
records since January 2008.  Associate 
any records obtained with the claims 
file.  

2. Schedule the veteran for a VA 
examination of his bilateral hips, lumbar 
spine, and right hand.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner: 

a.  Provide an evaluation of the 
veteran's right and left hip disorders 
including measurements of range of motion 
in flexion, abduction, adduction, and 
ability to toe-out and cross legs.   

b. Provide an evaluation of the veteran's 
lumbosacral strain including range of 
motion in flexion, extension, 
bidirectional lateral flexion, and 
bidirectional rotation.
The examiner should note any muscle 
spasms or positive Goldthwaite's sign and 
comment on the degree of functional 
disability due to pain as evidenced by 
adequate pathology and by the visible 
behavior of the veteran.  The examiner 
should also comment on what effect the 
service-connected back disability has on 
the veteran's employment status.

c.  Provide an evaluation of the 
veteran's right hand symptoms and provide 
an opinion whether any disability found 
is at least as likely as not (50 percent 
or greater possibility) secondary to 
falls related to service-connected left 
knee disorders.   

3.  Then, readjudicate the claims for 
increased initial ratings for bilateral 
hip disabilities and lumbosacral strain 
and for service connection for a right 
hand disorder.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


